Citation Nr: 1412102	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  11-07 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a right shoulder strain.

2.  Entitlement to an initial rating in excess of 10 percent for a left shoulder strain.

3.  Entitlement to an initial compensable rating for hemorrhoids.

4.  Entitlement to a compensable rating for degenerative joint disease (DJD) of the left knee.

5.  Entitlement to a compensable rating for temporomandibular joint dysfunction (TMJ).


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Chakraborty, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from December 1985 to September 2008. 

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which granted service connection for a right and left shoulder strain, hemorrhoids, and DJD of the left knee.  The Oakland, California RO has assumed the role of agency of original jurisdiction in this appeal.  

During the course of this appeal, in an August 2012 rating decision, the RO increased the Veteran's rating for both the right shoulder strain and left shoulder strain to 10 percent effective October 1, 2008.  As this action does not represent a total grant of benefits sought on appeal, the claims for a higher evaluation remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In a January 2011 rating decision, the RO granted entitlement to service connection for temporomandibular joint dysfunction (TMJ).  In March 2011 the Veteran submitted a substantive appeal for the other issues on appeal, and expressed disagreement with his rating for TMJ.  The Board construes this March 2011 document as a timely notice of disagreement (NOD) regarding the initial rating for his TMJ.  An August 2012 supplemental statement of the case addresses the other issues on appeal, but does not address the issue of an initial rating for TMJ.  The Court has held that the filing of an NOD initiates the appeal process, and the agency of original jurisdiction is required to issue a statement of the case (SOC).  See Manlicon v. West, 12 Vet. App. 238 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  Thus, the Board must remand this issue for issuance of an SOC.

In a statement received in April 2011, the Veteran requested that the VA obtain treatment records from the Beale Air Force Base, from October 2008 to present.  Although the Veteran had previously submitted treatment records from October 2008 to December 2010, subsequent treatment records are not associated with the claims file.  On remand, the RO or AMC should make appropriate efforts to obtain treatment records outstanding treatment records from December 2010.

Accordingly, the case is REMANDED for the following actions:

1. The RO or AMC should take appropriate steps to obtain outstanding treatment records from the Beale Air Force Base from December 2010.

2. Following the above development, the RO is free to perform any additional development deemed necessary as a result of any new records associated with the file.

3. The RO/AMC should issue a statement of the case to the Veteran on the issue of an initial rating for TMJ.  He should be informed of the requirements to perfect an appeal with respect to this issue.  If, and only if, the Veteran perfects a timely appeal of these issues, the RO should recertify the issue to the Board for further appellate consideration.

4. The RO or AMC should thereafter readjudicate the Veteran's claims for higher ratings for his shoulder disabilities, hemorrhoids, and left knee disabilities.  If the benefits sought on appeal with respect to these claims remain denied, the Veteran and his representative should be provided with a supplemental statement of the case and allowed an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


